Third District Court of Appeal
                               State of Florida

                        Opinion filed November 12, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-241
                          Lower Tribunal No. 19-5007
                             ________________


                         Nicolas Hugo Romagnoli,
                                    Appellant,

                                        vs.

                  The Bank of New York Mellon, etc.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Jacqueline Hogan
Scola, Judge.

      Nicolas Hugo Romagnoli, in proper person.

      Lender Legal PLLC, and Nick Geraci (Orlando), for appellee.


Before FERNANDEZ, SCALES, and HENDON, JJ.

      PER CURIAM.

      Affirmed.